Filed 2/8/16 P. v. Freeman CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E064588

v.                                                                       (Super.Ct.No. INF1302292)

DARYL INIGO FREEMAN,                                                     OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Charles Everett Stafford,

Jr., Judge. Affirmed.

         Marilee Marshall, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Pursuant to a plea agreement, defendant and appellant Daryl Inigo Freeman pled

guilty to attempted second degree murder (Pen. Code,1 §§ 664/187, subd. (a)) and

corporal injury to a spouse (§ 273.5, subd. (a)). A trial court sentenced him to the agreed-

upon term of nine years in state prison. Defendant now appeals. We affirm.

                               PROCEDURAL BACKGROUND

         On March 24, 2014, defendant was charged by information with attempted

deliberate and premeditated murder. (§§ 664/187, subd. (a), count 1). It was further

alleged that he personally used a firearm during the commission of the offense.

(§ 12022.53, subd. (b).) The information also charged defendant with assault with a

firearm (§ 245, subd. (a)(2), count 2), criminal threats (§ 422, count 3), corporal injury to

a spouse (§ 273.5, subd. (a), count 4), and vandalism in the amount of $400 or more

(§ 594, subd. (b)(1), count 5). As to counts 2 and 3, it was also alleged that defendant

personally used a firearm. (§§ 12022.5, subd. (a).)

         On April 8, 2014, defendant filed a section 995 motion to set aside count 1. The

court held a hearing and granted the motion. It dismissed count 1 and its attendant

firearm enhancement.

         On January 28, 2015, this court granted a petition for writ of prohibition/mandate

and directed the trial court to vacate its order granting defendant’s motion to dismiss, and




         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
to enter a new order denying the motion. (People v. Superior Court (Freeman) (Jan. 28,

2015, E061965) [nonpub. opn.].) The case was subsequently continued numerous times.

       On August 7, 2015, the parties informed the court that they had agreed to strike

the “deliberate and premeditated” language on count 1, as well as the firearm

enhancement, which would leave the charge as an attempted second degree murder. The

court struck the language and allegation and then proceeded to take defendant’s plea.

Defendant pled guilty to second degree attempted murder in count 1 and corporal injury

to a spouse in count 4. The parties stipulated that there was a factual basis for the plea in

the preliminary hearing transcript. In accordance with the plea agreement, the court

sentenced defendant to a total sentence of nine years in state prison. Upon the People’s

motion, the court dismissed the remaining counts and allegations. The court initially

issued an abstract of judgment reflecting that defendant was convicted of first degree

attempted murder. However, it subsequently ordered the abstract of judgment to be

corrected to reflect that the conviction in count 1 was for second degree attempted

murder.

       Defendant filed a timely notice of appeal, based on the sentence or other matters

occurring after the plea.

                                       DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of



                                              3
the case and several potential arguable issues: (1) whether defendant’s plea was

constitutionally valid; (2) whether defendant was sentenced in accordance with his guilty

plea; (3) whether the court complied with its duty under section 1192.5 to establish a

sufficient factual basis for the plea; and (4) whether the court complied with its duty

under section 1009 in allowing the amendment of the information as to count 1. Counsel

has also requested this court to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                                HOLLENHORST
                                                                                          J.


We concur:


RAMIREZ
                        P. J.


MILLER
                           J.


                                             4